DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on May 31, 2022, were received. Claims 1, 2 and 10 have been amended. None of the Claims have been cancelled or withdrawn from consideration. Claims 11-14 have been added as new. Therefore, Claims 1-14 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on March 2, 2022.

Claim Rejections - 35 USC § 102
4.	The rejection of Claims 1 and 3-10 under 35 U.S.C. 102(a)(2) as being anticipated by Sasaki et al. (US 2015/0303521 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 7-10 of the Remarks dated May 31, 2022. 

Claim Rejections - 35 USC § 103
5.	The rejection of Claim 2 under 35 U.S.C. 103 as being obvious over Sasaki et al. (US 2015/0303521 A1), as applied to Claims 1 and 3-10 above, has been overcome based on the amendments to the Claims and the arguments presented on pages 7-10 of the Remarks dated May 31, 2022. 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-14 are rejected under 35 U.S.C. 103 as being obvious over Sasaki et al. (US 2015/0303521 A1) in view of Okada et al. (US 10,446,847 B2).
	The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
With regard to Claim 1, Sasaki et al. disclose a lithium ion secondary battery comprising a positive electrode comprising a positive electrode active material that operates at 4.5 V or more with respect to lithium (paragraph 0078-0080), and an electrolyte solution comprising an electrolyte solvent comprising a fluorinated ether represented by formula (1) CnH2n+1-lFl-O-CmH2m+1-kFk, wherein n is 1, 2, 3, 4, 5 or 6, m is 1, 2, 3 or 4, l is an integer of 0 to 2n+1, k is an integer of 0 to 2m+1, and at least one of l and k is 1 or more (paragraphs 0047-0056), a cyclic sulfonic acid ester represented by formula (2), wherein Q represents an oxygen atom, a methylene group or a single bond, A represents a substituted or unsubstituted alkylene group through an ether bond, and B represents a substituted or unsubstituted alkylene group having 1 to 6 carbon atoms, a substituted or unsubstituted fluoroalkylene group having 1 to 6 carbon atoms or an oxygen atom (paragraphs 0070-0071); and LiN(FSO2)2 (paragraph 0073). Sasaki et al. do not specifically disclose wherein a concentration of LiN(FSO2)2 in the electrolyte solution is 0.4 mol/L or more.
Okada et al. disclose a lithium ion secondary battery comprising a positive electrode comprising a positive electrode active material, a negative electrode comprising a negative electrode active material, and an electrolyte solution comprising an electrolyte solvent comprising a fluorinated ether (column 5, lines 1-10), cyclic phosphazenes, cyclic carbonates, cyclic carboxylates and cyclic acid anhydrides (column 5, lines 61-67); and an electrolyte salt of LiN(FSO2) in a concentration of 0.5 mol/L or greater (column 10, lines 37-67), which meets the claimed limitation of 0.4 mol/L or more. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the lithium ion secondary battery of Sasaki et al. by using an electrolyte salt of LiN(FSO2)2 in a concentration of 0.4 mol/L or more, since Okada et al. teach that is concentration range will allow the ion conductivity of the electrolyte to be increased and allow gas generation by decomposition of the electrolytes to be reduced (column 10, lines 58-67).
With regard to Claim 2, Sasaki et al. do not specifically disclose wherein a concentration of LiN(FSO2)2 in the electrolyte solution is 0.5 mol/L or more.
Okada et al. disclose a lithium ion secondary battery including an electrolyte comprising an electrolyte salt of LiN(FSO2)2 in a concentration of 0.5 mol/L or more (column 10, lines 37-67). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the lithium ion secondary battery of Sasaki et al. by using an electrolyte salt of LiN(FSO2)2 in a concentration of 0.5 mol/L or more, since Okada et al. teach that is concentration range will allow the ion conductivity of the electrolyte to be increased and allow gas generation by decomposition of the electrolytes to be reduced (column 10, lines 58-67).
With regard to Claim 3, Sasaki et al. disclose wherein the electrolyte solution comprises LiPF6 (paragraph 0077, 0107). 
With regard to Claim 4, Sasaki et al. disclose wherein the electrolyte solvent comprises a carbonate ester compound (paragraph 0042). 
With regard to Claim 5, Sasaki et al. disclose wherein a content of the fluorinated ether represented by formula (1) in the electrolyte solvent is 20% or more and 70% or less (paragraph 0057), which meets the claimed limitation of 1 volume% or more and 70 volume or less. 
With regard to Claim 6, Sasaki et al. disclose wherein a content of the cyclic sulfonic acid ester represented by formula (2) in the electrolyte solution is 0.1% to 5% by mass (paragraph 0072), which meets the claimed limitation of 0.1 weight% or more and 10 weight% or less. 
With regard to Claim 7, Sasaki et al. disclose wherein the positive electrode active material is represented by the following formula (G), Li(LixMyMnz)O2, wherein in formula (G), x, y, and z satisfy 0.1≤x≤0.3, 01≤y≤0.4, 0.33≤z≤0.7, and x+y+z=1, and M is at least one selected from the group consisting of Li, Co and Ni (paragraphs 0077- 0086). 
With regard to Claim 8, Sasaki et al. disclose wherein the lithium ion secondary battery comprises a negative electrode comprising a silicon material (paragraph 0087). 
With regard to Claim 9, Sasaki et al. disclose a vehicle equipped with the lithium ion secondary battery noted above (paragraph 0096).
With regard to Claim 10, Sasaki et al. disclose a method for manufacturing a lithium ion secondary battery, comprising the steps of: fabricating an electrode element by stacking a positive electrode and a negative electrode via a separator, and enclosing the electrode element and an electrolyte solution into an outer package (paragraph 0100), wherein the positive electrode comprises a positive electrode active material that operates at 4.5 V or more with respect to lithium (paragraphs 0078-0080), and an electrolyte solution comprising an electrolyte solvent comprising a fluorinated ether represented by formula (1) CnH2n+1-lFl-O-CmH2m+1-kFk, wherein n is 1, 2, 3, 4, 5 or 6, m is 1, 2, 3 or 4, l is an integer of 0 to 2n+1, k is an integer of 0 to 2m+1, and at least one of l and k is 1 or more (paragraphs 0047-0056), a cyclic sulfonic acid ester represented by formula (2), wherein Q represents an oxygen atom, a methylene group or a single bond, A represents a substituted or unsubstituted alkylene group through an ether bond, and B represents a substituted or unsubstituted alkylene group having 1 to 6 carbon atoms, a substituted or unsubstituted fluoroalkylene group having 1 to 6 carbon atoms or an oxygen atom (paragraphs 0070-0071); and LiN(FSO2)2 (paragraph 0073). Sasaki et al. do not specifically disclose wherein a concentration of LiN(FSO2)2 in the electrolyte solution is 0.4 mol/L or more.
Okada et al. disclose a lithium ion secondary battery comprising a positive electrode comprising a positive electrode active material, a negative electrode comprising a negative electrode active material, and an electrolyte solution comprising an electrolyte solvent comprising a fluorinated ether (column 5, lines 1-10), cyclic phosphazenes, cyclic carbonates, cyclic carboxylates and cyclic acid anhydrides (column 5, lines 61-67); and an electrolyte salt of LiN(FSO2) in a concentration of 0.5 mol/L or greater (column 10, lines 37-67), which meets the claimed limitation of 0.4 mol/L or more. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the lithium ion secondary battery of Sasaki et al. by using an electrolyte salt of LiN(FSO2)2 in a concentration of 0.4 mol/L or more, since Okada et al. teach that is concentration range will allow the ion conductivity of the electrolyte to be increased and allow gas generation by decomposition of the electrolytes to be reduced (column 10, lines 58-67).
With regard to Claim 11, Sasaki et al.do not specifically disclose wherein the concentration of LiN(FSO2)2 in the electrolyte solution is 0.4 mol/L or more and 3 mol/L or less. 
Okada et al. disclose a lithium ion secondary battery including an electrolyte comprising an electrolyte salt of LiN(FSO2)2 in a concentration of preferably between 0.3 mol/L and 1.5 mol/L (column 10, lines 37-67), which meets the claimed limitation of 0.4 mol/L or more and 3 mol/L or less. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the lithium ion secondary battery of Sasaki et al. by using an electrolyte salt of LiN(FSO2)2 in a concentration 0.4 mol/L or more and 3 mol/L or less, since Okada et al. teach that is concentration range will allow the ion conductivity of the electrolyte to be increased and allow gas generation by decomposition of the electrolytes to be reduced (column 10, lines 58-67).
With regard to Claim 12, Sasaki et al disclose wherein a content of the cyclic sulfonic acid ester represented by formula (2) in the electrolyte solution is 0.1% to 5% by mass (paragraph 0072), which meets the claimed limitation of 0.3 weight% or more. 
With regard to Claim 13, Sasaki et al. disclose wherein the electrolyte solvent comprises propylene carbonate in an amount of 60 volume% or more (paragraphs 0042, 0045). 
With regard to Claim 14, Sasaki et al. disclose wherein the electrolyte solvent comprises ethyl isopropyl sulfone in an amount of 5 volume% or more and 40 volume% or less (paragraphs 0035, 0043), which meets the claimed limitation of 10 volume% or more and 50 volume% or less.

Response to Arguments
9.	Applicant’s arguments, see pages 7-10, filed May 31, 2022, with respect to the rejection(s) of Claims 1 and 3-10 under 35 U.S.C. 102(a)(2) as being anticipated by Sasaki et al. (US 2015/0303521 A1), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Okada et al. (US 10,446,847 B2).

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725